Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-29 allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with Applicant’s arguments dated 06/16/22, Pages 6-9.  Additionally, GB-1583860-A, hereinafter GB’860, was found to be the closest prior art.  GB’860 discloses a cutting section for a drill bit, the cutting section being connectable to a drill shaft section of the drill bit via a releasable connection, the cutting section comprising: a first tubular element 7 in the form of a first hollow cylinder having a first hollow cylinder height, a first inside diameter and a first outside diameter (See Figures 3 and 4), a second tubular element 8 in the form of a second hollow cylinder having a second circular ring-shaped cross-sectional area and having a second hollow cylinder height, a second inside diameter and a second outside diameter (See Figures 3 and 4), wherein the first outside diameter is smaller than the second inside diameter (See Figure 3); and at least one drill segment 11; the first tubular element 7 being pushed into the second tubular element 8, and the at least one drill segment 11 being connected to the first tubular element and to the closed second tubular element (See Figures 2-4).  GB’860 does not disclose wherein the first tubular element is open such that edges facing each other are not fixedly connected, wherein the second tubular element is closed, or wherein the first open tubular element has a first waved, trapezoidal or zigzag-shaped cross-sectional area.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of GB’860, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722